Case: 10-10695        Date Filed: 08/26/2013       Page: 1 of 2


                                                                             [DO NOT PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT

                                 _________________________

                                        No. 10-10695
                                 _________________________

                             D.C. Docket No. 9:09-cv-80594-WPD


THE CITY OF RIVIERA BEACH,

                                                                               Plaintiff-Appellee,

                                              versus

THAT CERTAIN UNNAMED GRAY, TWO-STORY VESSEL
APPROXIMATELY FIFTY-SEVEN FEET IN LENGTH,
her engines, tackle, apparel, furniture, equipment and all other
necessaries appertaining and belonging in rem,

                                                                                       Defendant,

FANE LOZMAN,

                                                                              Claimant-Appellant.

                                __________________________

                      Appeal from the United States District Court for the
                                 Southern District of Florida
                               __________________________

                                        (August 26, 2013)

Before MARCUS and EDMONDSON, Circuit Judges, FAWSETT,* District Judge.

BY THE COURT:

       Now before the Court are Appellant’s amended motion to remand this matter to district


*Honorable Patricia C. Fawsett, United States District Judge for the Middle District of Florida,
sitting by designation.
                 Case: 10-10695        Date Filed: 08/26/2013         Page: 2 of 2


court for an evidentiary hearing and Appellee’s motion to strike Appellant’s reply in support of his

motion for remand.

       When this matter was last before us, we affirmed the district court judgment in favor of

Appellee. However, the Supreme Court reversed, holding that the structure in question was not a

“vessel” for purposes of admiralty law, and thus that the district court lacked subject matter

jurisdiction over the City’s action (herein the “Admiralty Action”). See City of Riviera Beach v.

That Certain Unnamed Gray, Two-Story Vessel Approximately Fifty-Seven Feet in Length, 649

F.3d 1259 (11th Cir. 2011), reversed sub nom Lozman v. City of Riviera Beach, -- U.S. --, 133

S.Ct. 735 (2013). The Supreme Court expressly declined to remand for further proceedings. Id.,

133 S.Ct at 745-746.

       Appellant has not shown that, despite the district court’s lack of subject matter jurisdiction

over the underlying action, the court would nevertheless be authorized to award him damages and

attorney’s fees. Appellant’s motion for remand is DENIED, without prejudice to his right to

pursue in an appropriate forum any remedies that may be available to him.

       Appellee’s motion to strike is DENIED.

       The judgment of the district court is REVERSED, and this matter is REMANDED with

instructions to dismiss the action for lack of subject matter jurisdiction.




                                                  2